DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I comprising claims 2 – 14 in the reply filed on 11/30/2021 is acknowledged.
Claims 15 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

In claims drawn to an apparatus statutory class of invention, the structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device (see MPEP § 2172.01).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 – 3 and 5 – 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jovanovich et al. (WO 2012/024658 A2; “Jovanovich”).
Regarding claim 2, Jovanovich teaches a system comprising:
a microfluidic device comprising:

(ii) a second channel comprising a third valve and a fourth valve, and at least one chamber between said third valve and said fourth valve, wherein said at least one chamber has a volume that is equal to at least n*v (e.g., the channels or chambers of the modules can be connected to other submodules or modules; ¶196; the linear array comprising the first channel can include multiple ports of or a second channel and can include additional three-layer diaphragm valve structures; ¶¶89, 107 – 122, 244 and 245; figures 12 – 15),
wherein said microfluidic device is configured to permit fluid flow (i) among said plurality of chambers of said first channel, or (ii) from said first channel to said second channel, or vice versa, wherein said fluid flow is directed upon actuation of at least one of said first valve, second valve, third valve, and fourth valve using fluidic pressure, pneumatic pressure, or a combination thereof (e.g., via pneumatic actuation of valves; ¶¶184, 196, 197, 264, 265 and 278).
Regarding claim 3, Jovanovich teaches the system of claim 2, wherein at least one of said first valve, second valve, third valve, and fourth valve comprises (1) a valve seat, and (2) a diaphragm adjacent to said valve seat (e.g., ¶¶89, 107 – 122, 244 and 245; figures 11 – 15).

Regarding claim 6, Jovanovich teaches the system of claim 2, wherein said microfluidic device further comprises a third channel in fluid communication with said first channel and said second channel, wherein said third channel includes at least one third chamber having a total third volume that is at least equal to a sum of said plurality of chambers and said second channel
volumes (2n*v) (e.g., additional multiple ports, chambers, which can have varying volumes, and channels can be included with the linear array; ¶¶243 – 247; figure 17).
Regarding claim 7, Jovanovich teaches the system of claim 2, wherein said first and second channels are substantially parallel to one another (e.g., figures 17 and 18).
Regarding claim 8, Jovanovich teaches the system of claim 2, wherein a first subset of said plurality of chambers in said first channel is in thermal communication with a first temperature zone, and a second subset of said plurality of chambers in said first channel is in thermal communication with a second temperature zone (e.g., multiple amplification modules that can be independently temperature controlled can be used with the apparatus; ¶¶223 – 231).
Regarding claim 9, Jovanovich teaches the system of claim 2, further comprising: a sensor array in fluid communication with said microfluidic device, wherein said sensor array comprises a plurality of individual sensors configured to detect at least one signal indicative of a reaction or one or more reaction products associated with a biological sample or derivative thereof (e.g., via sequencing using a nanopore; ¶¶48, 50 and 56).

Regarding claim 11, Jovanovich teaches the system of claim 9, wherein an individual sensor of said plurality of individual sensors comprises at least two electrodes that are in a Debye layer of a carrier comprising said biologic sample or derivative thereof (e.g., via sequencing using a nanopore; ¶¶48, 50 and 56).
Regarding claim 12, Jovanovich teaches the system of claim 11, wherein said carrier is a bead (e.g., magnetic beads; ¶30).
Regarding claim 13, Jovanovich teaches the system of claim 9, wherein said at least one signal is indicative of impedance, change in impedance, conductivity, change in conductivity, charge, or change in charge (e.g., via sequencing using nanopore or detecting pH or ion fluxes; ¶¶48, 50 and 56).
Regarding claim 14, Jovanovich teaches the system of claim 2, further comprising a controller configured to direct said fluid flow among said plurality of chambers of said first channel, or from said first channel to said second channel, or vice versa (e.g., the apparatus can be automated and controlled using a computer; ¶¶277 and 278; figures 16 and 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich et al. (WO 2012/024658 A2; “Jovanovich”) in view of  Maltezos et al. (US 2008/0142157 A1; “Maltezos”).

However, Maltezos teaches a pertinent microfluidic apparatus comprising a valve membrane and pin-actuated valve arrangement (¶¶30 – 56). The claimed valve and pin-actuated arrangement is therefore well-known and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve membrane and pin-actuated valve arrangement with the disclosed apparatus to facilitate effective valve control and fluid flow transfer operations for the disclosed microfluidic  apparatus. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796